      Case 4:21-cv-00065 Document 1 Filed 05/27/21 Page 1 of 28 PageID# 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF VIRGINIA
                                 Newport News Division

 SOLINA MAO, JAMES BARCLAY,
 SAMANTHA HARVEY, ANAHI ESTRADA,
 MARY ROLON, MELISSA CROXFORD,
 and KAYCI STADDON, individually and on
 behalf of all similarly situated individuals,

        Plaintiffs,

 v.                                                  Civil Action No. 4:21-cv-65

 GLOBAL TRUST MANAGEMENT, LLC,
 JEFFREY PUSATERI, PARAMOUNT
 ASSETS PROTECTION SERVICES, LLC,
 D/B/A PARAMOUNT PROCESSING
 GROUP, LLC, REEL TIME CAPITAL, LLC,
 DIRECT RECOVERY SERVICES, LLC, and
 JOHN DOES 1-15,

        Defendants.


                                CLASS ACTION COMPLAINT

       The Plaintiffs, Solina Mao, James Barclay, Samantha Harvey, Anahi Estrada, Mary Rolon,

Melissa Croxford, and Kayci Staddon (collectively “Plaintiffs”), individually and on behalf of all

similarly situated individuals, by counsel, file this Class Action Complaint against Defendants

Global Trust Management, LLC (“Global Trust”), Jeffrey Pusateri (“Pusateri”), Paramount Assets

Protection Services, LLC d/b/a Paramount Processing Group, LLC (“Paramount”), Reel Time

Capital, LLC (“Reel Time”), Direct Recovery Services, LLC (“Direct Recovery”), and John Does

1-15, (collectively “Defendants”). In support of their Complaint, Plaintiffs allege as follows:

                                PRELIMINARY STATEMENT

       1.      Plaintiffs and the consumers in the putative classes were victimized by “payday”

loans, which are short-term credit products sold with extremely high interest rates and targeted at

                                                 1
      Case 4:21-cv-00065 Document 1 Filed 05/27/21 Page 2 of 28 PageID# 2




low-income individuals with high credit risks, made by American Web Loans (“AWL”). The

AWL’s payday loans were sold over the internet and were described as “fast cash” that provided

funds immediately. Although this form of consumer credit is illegal under most states’ usury laws,

highly organized schemes, including the one operated by AWL, to evade these legal restrictions

have proliferated.

        2.     One of the most common forms of these illegal schemes has been the so-called

“tribal lending” schemes. In a tribal-lending scheme, otherwise known as “rent-a-tribe,” a payday

lender recruits a Native American tribe to establish a tribal business entity to function as the

nominal, originating lender in order to create a tribal shield for the business. The revenues of the

business flow principally to the nontribal actors that market, underwrite, and collect the loans, and

the real lender is hidden behind the veneer of tribal sovereignty in an effort to insulate the usurious

schemes from state and federal regulatory authorities. These schemes principally operate over the

internet.

        3.     AWL is one of these lending schemes. It was purportedly operated by a Native

American tribe, but for all practical purposes it was actually controlled by and for the profit of

non-defendant Mark Curry and entities controlled by him, including the non-defendant entities

MacFarlane Group and Sol Partners—none of whom are part of a Native American tribe. Plaintiffs

and the putative class members are AWL borrowers.

        4.     AWL loaned money at usurious rates across the United States, including in

Arizona, California, Florida, Indiana, Iowa, and Virginia. As it was virtually impossible to keep

up with the triple-digit interest on these predatory loans, thousands of AWL borrowers defaulted

on their loans. AWL placed these defaulted accounts with third-party collection companies,

including the Defendants.



                                                  2
         Case 4:21-cv-00065 Document 1 Filed 05/27/21 Page 3 of 28 PageID# 3




         5.    While the Plaintiffs’ claims were resolved against AWL, Curry, MacFarlane

Group, and Sol Partners in Solomon v. American Web Loan Inc., No. 4:17-cv-0145-HCM-RJK

(E.D. Va.), the lending scheme did not end there.

         6.    The Defendants here are the remaining debt-collection entities that participated in

the lending scheme by purchasing defaulted loans from the scheme. After purchasing the defaulted

debt, the Defendants violated state and federal law by using abusive and illegal collection tactics

to try to coerce the Plaintiffs and putative class members into paying these illegal and usurious

loans.

         7.    Defendant Global Trust has purchased close to $100 million in defaulted AWL debt

for pennies on the dollar. See Hr’g Tr. at 4:15–17, Solomon v. American Web Loan Inc., No. No.

4:17-cv-0145-HCM-RJK (E.D. Va. Apr. 7, 2021), ECF No. 487 (noting AWL loans appear to be

have been sold to debt buyers for $0.10 on the dollar). It is the only remaining debt purchaser that

is actively trying to collect the usurious and illegal AWL debts. As part of its collection efforts,

Defendant Global Trust falsely tells consumers that it is a “servicer” for Defendant Reel Time.

         8.    Upon information and belief, Defendant Global Trust leases its debts to debt

collectors such as Defendants Direct Recovery and Paramount.

         9.    In turn, Defendant Paramount and its owner Defendant Pusateri use strong-arm

tactics such as calling family members and employers, lying about pending court action, and

threatening “forceful garnishment” and “orders of location” in an effort to convince low-income

consumers to pay their last dollar to them rather than other necessities for their families.

         10.   Accordingly, Plaintiffs bring this action for actual and statutory damages, punitive

damages, costs, and attorney’s fees for Defendants’ violations of the Racketeer Influenced and




                                                  3
      Case 4:21-cv-00065 Document 1 Filed 05/27/21 Page 4 of 28 PageID# 4




Corrupt Organizations Act (“RICO”), 18 U.S.C. §§ 1961–1968; the Fair Debt Collection Practices

Act (“FDCPA”), 15 U.S.C. §§ 1692–1692p; and state consumer protection and usury statutes.

                                  JURISDICTION AND VENUE

        11.     The Court has original jurisdiction over Plaintiffs’ RICO (see 18 U.S.C. § 1964)

and FDCPA (see 18 U.S.C. §1692) claims under 28 U.S.C. § 1331, and supplemental jurisdiction

over the state law claims under 28 U.S.CC. § 1367.

        12.     Venue is proper in this Court under 28 U.S.C. § 1391(b) because Plaintiff Mao

resides in this District and a substantial part of the events giving rise to Plaintiffs’ claims occurred

in this District and 18 U.S.C. § 1965 because Defendants have transacted their affairs in Virginia,

including, upon information and belief, the collection of millions of dollars in this District and the

transmission of countless communications in an attempt to collect debts in Virginia.

                                              PARTIES

        13.     Plaintiff Solina Mao is a natural person, resident of Virginia and “consumer” as

defined and governed by the FDCPA. 15 U.S.C. § 1692a(3). He is also a person under RICO. 18

U.S.C. § 1961(3).

        14.     Plaintiff James Barclay is a natural person, resident of Iowa and “consumer” as

defined and governed by the FDCPA. 15 U.S.C. § 1692a(3). He is also a person under RICO. 18

U.S.C. § 1961(3).

        15.     Plaintiff Samantha Harvey is a natural person, resident of California and

“consumer” as defined and governed by the FDCPA. 15 U.S.C. § 1692a(3). She is also a person

under RICO. 18 U.S.C. § 1961(3).




                                                   4
      Case 4:21-cv-00065 Document 1 Filed 05/27/21 Page 5 of 28 PageID# 5




       16.    Plaintiff Anahi Estrada is a natural person, resident of Arizona and “consumer” as

defined and governed by the FDCPA. 15 U.S.C. § 1692a(3). She is also a person under RICO. 18

U.S.C. § 1961(3).

       17.    Plaintiff Mary Rolon is a natural person, resident of Florida and “consumer” as

defined and governed by the FDCPA. 15 U.S.C. § 1692a(3). She is also a person under RICO. 18

U.S.C. § 1961(3).

       18.    Plaintiff Melissa Croxford is a natural person, resident of Indiana and “consumer”

as defined and governed by the FDCPA. 15 U.S.C. § 1692a(3). She is also a person under RICO.

18 U.S.C. § 1961(3).

       19.    Plaintiff Staddon is a natural person, resident of Arizona and “consumer” as defined

and governed by the FDCPA. 15 U.S.C. § 1692a(3). She is also a person under RICO. 18 U.S.C.

§ 1961(3).

       20.    Defendant Global Trust is a foreign entity with its principal place of business in

Florida. Global Trust is a “debt collector” as defined by the FDCPA. 15 U.S.C. § 1692a(6).

       21.    Defendant Pusateri is a resident of North Carolina and the sole owner of Paramount.

He resides at 7800 Montane Run Court, Waxhaw, NC 28173. He is a “debt collector” as defined

by the FDCPA. 15 U.S.C. § 1692a(6).

       22.    Defendant Paramount is a foreign entity incorporated in Delaware, that transacts

business throughout the United States. Paramount is a “debt collector” as defined by the FDCPA.

15 U.S.C. § 1692a(6).

       23.    Defendant Reel Time is a foreign entity with its principal place of business in

Florida. Reel Time is a “debt collector” as defined by the FDCPA. 15 U.S.C. § 1692a(6).




                                               5
      Case 4:21-cv-00065 Document 1 Filed 05/27/21 Page 6 of 28 PageID# 6




       24.     Defendant Direct Recovery is a foreign entity with its principal place of business

in Minnesota. Direct Recovery is a “debt collector” as defined by the FDCPA. 15 U.S.C. §

1692a(6).

       25.     Defendants John Doe Nos. 1-15 are unidentified parties who participated in the

enterprise with the Defendants, including but not limited to entities who aided, abetted, and

facilitated the conspiracy to collect the unlawful amounts from consumers.

                                               FACTS

              Plaintiffs’ Loans Are the Product of an Illegal Lending Enterprise

       26.     Plaintiffs’ AWL loans were made by an illegal lending enterprise that was formed

to avoid state usury and licensing laws, including those states in which Plaintiffs live: Virginia,

Arizona, California, Florida, Indiana, Iowa.

       27.     Each of the Plaintiffs applied for their AWL loan through its website on their home

computer or other personal device in the state where they reside. Each Plaintiff applied for their

loan for a personal or household purpose.

       28.     The AWL website purported to be operated by a company owned by an Oklahoma-

based Native American tribe, the Otoe-Missouria. However, this website was established and

operated by Mark Curry who, using various companies that he owned or controlled, was engaged

in a “rent-a-tribe” lending scheme.

       29.     Under this scheme, while AWL would serve as the nominal lender, Curry-owned

or -affiliated entities conducted all of the lending enterprise’s substantive operations including,

among other things, marketing and lead generation, application processing, underwriting, technical

support, electronic funds transfers, loan servicing, and collections.        Moreover, Curry, his

companies, and investors that Curry recruited provided funding for the loans. In exchange for

enacting tribal lending laws and creating the business entities necessary to enable and carry out
                                                 6
      Case 4:21-cv-00065 Document 1 Filed 05/27/21 Page 7 of 28 PageID# 7




this scheme, Curry’s payday lending operation would provide the cooperating tribe with a small

percentage of the revenues generated by AWL loans.

       30.     The “rent-a-tribe” model was designed to avoid banking regulatory issues and

leverage AWL’s existing sourcing, underwriting, and servicing platforms from a previous rent-a-

bank model that was shut down by the Federal Deposit Insurance Corporation.

       31.     A central feature of AWL’s business model is the choice-of-law and arbitration

provisions used in the scheme’s lending agreements. The non-tribal participants, such as the

Defendants, in the scheme will claim that they have no liability for their violations of state and

federal laws because only tribal law applies to the loans. These claims have been uniformly denied

by courts from a variety of jurisdictions—at the District and Circuit level—across the country,

including by this Court with respect to loan agreements similar to those at issue here. 1

       32.     Each of the Plaintiffs were approved for their AWL loan almost instantaneously,

based on the automated underwriting mechanisms utilized by Curry and his companies. Under the

terms of these loans, AWL charged triple digit interest rates, with some loans reaching as high

700% APR.

       33.     The loans offered to each Plaintiff were illegal.



1
 See Gibbs v. Stinson, No. 3:18-cv-676, 2019 WL 4752792, at *14–18 (E.D. Va. Sept. 30, 2019);
see also Gingras v. Think Fin., 922 F.3d. 112 (2d Cir. 2019); Brice v. 7HBF No. 2, Ltd., No. 19-
CV-01481-WHO, 2019 WL 5684529 (N.D. Cal. Nov. 1, 2019); Brice v. Plain Green, 372 F. Supp.
3d 955 (N.D. Cal. 2019). Cf. Consumer Fin. Prot. Bureau v. CashCall, Inc., 2016 WL 4820635,
at *7 (C.D. Cal. Aug. 31, 2016); W. Sky Fin., LLC v. State ex rel. Olens, 300 Ga. 340, 348 (2016),
reconsideration denied (Dec. 8, 2016); Inetianbor v. CashCall, Inc., No. 13-60066-CIV, 2015 WL
11438192, at *3 (S.D. Fla. Dec. 8, 2015); Cooper v. W. Sky Fin., LLC, No. 13 CVS 16487, 2015
WL 5091229, at *10 (N.C. Super. Aug. 27, 2015); MacDonald v. CashCall, Inc., No. CV 16-2781,
2017 WL 1536427, at *10 (D.N.J. Apr. 28, 2017), aff’d, 883 F.3d 220 (3d Cir. 2018); Dillon v.
BMO Harris Bank, N.A., 856 F.3d 330, 336 (4th Cir. 2017); Hayes v. Delbert Servs., Inc., 811
F.3d 666 (4th Cir. 2016); Rideout v. CashCall, Inc., No. 2018 WL 1220565, at *8 (D. Nev. Mar.
8, 2018).

                                                 7
      Case 4:21-cv-00065 Document 1 Filed 05/27/21 Page 8 of 28 PageID# 8




       34.     In addition to general usury laws, most states have adopted small-loan statutes that

allow specifically defined, small-amount loans at higher rates, conditioned on the lender obtaining

a license and complying with the restrictions contained in the statute.

       35.     Almost all other state jurisdictions treat as illegal unlicensed small loans like those

involved here. See, e.g., Alabama (Ala. Code § 5-18-4); Alaska (Alaska Stat. § 06.20.310); Arizona

(Ariz. Rev. Stat. § 6-613(B)); Arkansas (Ark. Code §§ 4-57-104, 105); California (Cal. Fin. Code

§§ 22303, 22750); Colorado (Colo. Rev. Stat. § 5-2-201); Connecticut (Conn. Gen. Stat. § 36a-

573; District of Columbia (D.C. Code §§ 26-905, 28-3303); Florida (Fla. Stat. § 516.02); Georgia

(Ga. Code § 7-3-50); Hawaii (Haw. Rev. Stat. § 478-4); Idaho (Idaho Code § 28-46-402); Illinois

(815 Ill. Comp. Stat. 122/4-10); Indiana (Ind. Code § 24-4.5-5-202); Iowa (Iowa Code § 536.13);

Kansas (Kan. Stat. § 16a-5-201); Kentucky (Ky. Rev. Stat. § 286.4-991); Louisiana (La. Stat. §

9:3552); Maine (Me. Rev. Stat. tit. 9-A, § 2-201); Maryland (Md. Code, Com. Law § 12-314);

Massachusetts (Mass. Gen. Laws ch. 140, § 119); Michigan (Mich. Comp. Laws §§ 438.32,

445.1854); Minnesota (Minn. Stat. §§ 56.19, 334.02); Mississippi (Miss. Code. § 75-67-119);

Missouri (Mo. Stat. § 408.020); Montana (Mont. Code § 31-1-108); Nebraska (Neb. Rev. Stat. §

45-1038); New Hampshire (N.H. Rev. Stat. § 399-A:23); New Jersey (N.J. Stat. §§ 31:1-

1, 17:11C-32, 33); New Mexico (N.M. Stat. § 58-15-3); New York (N.Y. Gen. Oblig. Law §§ 5-

501, 511, 513); North Carolina (N.C. Gen. Stat. §§ 24-2, 53-166); North Dakota (N.D. Cent. Code

§ 13-04.1-09.2); Ohio (Ohio Rev. Code § 1321.02); Oklahoma (14A Okla. Stat. §§ 3-201); Oregon

(Or. Rev. Stat. § 725.045); Pennsylvania (41 P.S. §§ 501-502); Rhode Island (6 R.I. Gen. Laws §

6-26-4); South Carolina (S.C. Code § 34-29-140); South Dakota (S.D. Cod. Laws § 54-4-44);

Tennessee (Tenn. Code §§ 47-14-110, 117); Texas (Tx. Fin. §§ 302.001-004); Vermont (Vt. Stat.

tit. 9, § 50); Virginia (Va. Code § 6.2-303); Washington (Wash. Rev. Code § 19.52.020); West



                                                 8
      Case 4:21-cv-00065 Document 1 Filed 05/27/21 Page 9 of 28 PageID# 9




Virginia (W. Va. Code §§ 46A-5-101); Wisconsin (Wis. Stat. § 138.14); and Wyoming (Wyo.

Stat. § 40-14-521).

       36.     Usury and licensing laws are vital public policy tools that state legislatures use to

protect consumers in their states from the predatory conduct of high-APR small-loan lenders. The

short-term, high-interest loans that usury laws regulate are targeted at the most economically

vulnerable. 2 The CFPB has recognized that these products create cycles of high-cost borrowing

over extended periods of time, where consumers must take out additional payday loans to cover

the costs of the prior loans at risk of punitive fees and are so caught in a “debt trap.” 3 States use

many policy tools to limit the proliferation of such loans. The most common tools, and the ones

pertinent to this lawsuit, include limits on the maximum interest rates that can be charged and

licensing requirements on charging higher rates of interest.

       37.     The usurious lenders’ use of the rent-a-tribe model to avoid state lending laws has

been widely publicized. See, e.g., H.R., Committee on Financial Services, Dem. Staff Report,

“Skirting the Law: Five Tactics Payday Lenders Use to Evade State Consumer Protection Law,”

June 16, 2016, at 15 (“Renting Sovereign Immunity”); Carter Dougherty, “Payday Lenders and

Indians Evading Laws Draw Scrutiny,” Bloomberg, June 5, 2012; Jeff Guo, “Many States Have

Cracked Down on Payday Loans. Here’s How Lenders Still Get Away with It,” Washington Post,

February 9, 2015.




2
 See Mikella Hurley & Julius Adebayo, Credit Scoring in the Era of Big Data, 18 Yale J. L. &
Tech. 148, 174 (2016) (on the use of “alternative” credit-scores and lead generation for payday
loan vendors targeted at poor and minority communities).
3
 See Consumer Financial Protection Bureau, White Paper: Payday Loans and Deposit Advance
Products, at 43-44 (Apr. 24, 2013).

                                                  9
       Case 4:21-cv-00065 Document 1 Filed 05/27/21 Page 10 of 28 PageID# 10




        38.    AWL has faced regulatory enforcement action in multiple states for its usurious

lending practices. It is generally known that:

   •    Several states, including Connecticut, New York, Washington, and Arkansas, have
        taken various regulatory actions against AWL and Curry.

   •    In October 2014, the Second Circuit of Appeals, affirmed a district court’s denial of a
        request by various Native American tribes—including specifically the tribe used by
        Curry in this scheme—to enjoin a state lending regulator’s cease and desist order
        directed at various tribal lending enterprises, including AWL. See Otoe-Missouria
        Tribe of Indians v. New York State Dep't of Fin. Servs., 769 F.3d 105, 114 (2d Cir.
        2014) (noting that “a tribe has no legitimate interest in selling an opportunity to evade
        state law’).

   •    There were highly publicized governmental enforcement actions against a similar
        “rent-a-tribe” enterprise that the same tribe, the Otoe-Missouria, was engaged in with
        a different, nontribal, payday lender. See Commonwealth of Pennsylvania v. Think Fin.,
        Inc., No. 14-CV-7139, 2016 WL 183289 (E.D. Pa. Jan. 14, 2016); Consumer Fin. Prot.
        Bureau v. Think Fin., LLC, No. CV-17-127-GF-BMM, 2018 WL 3707911, (D. Mont.
        Aug. 3, 2018).

   •    There has been a RICO class action against AWL and Curry pending since 2017, which
        has resulted in the cancellation of all AWL outstanding loans and a cash payment of
        $85 million. See Solomon v. Am. Web Loan, No. 4:17CV145, 2019 WL 1320790 (E.D.
        Va.).

        39.    Despite these regulatory enforcement efforts and private lawsuits contesting the

illegality of the loans, Defendants nonetheless continue to attempt to collect these debts from

consumers.

        40.    Defendants and others established an association-in-fact enterprise to evade state

usury laws and collect unlawful interest on the AWL debts.

        41.    Specifically, after all of this enforcement action, Defendant Global Trust purchased

tens of millions of dollars in AWL debt for pennies on the dollar.

        42.    Defendant Global Trust then enlisted the remaining Defendants to participate in

efforts to collect the illegal debt from consumers, including the Plaintiffs.



                                                 10
     Case 4:21-cv-00065 Document 1 Filed 05/27/21 Page 11 of 28 PageID# 11




        43.      At all times relevant to the Complaint, Defendants understood that AWL and other

members of the association-in-fact enterprise were making and collecting on usurious loans in

violation of state usury laws.

        44.      Defendants knew of and agreed to the overall objective of the enterprise and

conspiracy to collect unlawful debt. Defendants participated in the enterprise by attempting to

collect, and in fact collecting, illegal debts from Plaintiffs.

                        Defendants Attempt to Collect Illegal Debts from Plaintiffs

        45.      Each of the Plaintiffs defaulted on their AWL debt, and their loans were

subsequently sold to Defendant Global Trust for pennies on the dollar.

        46.      Despite the fact that Plaintiff Mao’s loan was sold to Global Trust, Defendant

Direct Recovery has contacted him to collect the AWL debt and falsely stated the owner of the

debt was Defendant Reel Time.

        47.      Similarly, Plaintiffs Harvey, Rolon, and Croxford were contacted by Global Trust

falsely indicating that the AWL debt was owned by Reel Time.

        48.      After Plaintiffs refused to pay Global Trust for their AWL debts, Global Trust

enlisted Defendants Pusateri and Paramount to pressure Plaintiffs into paying the debts in

furtherance of the enterprise by threatening non-existent court action, calling family members and

employers, and making false statements regarding the debt and Solomon settlement.

        49.      Specifically, since December 2020, the Defendants Paramount under Pusateri’s

direction made the following false and abusive statements:

        •     Plaintiff Barclay was told he would be subject to “forced collection” and “forceful
              garnishment” of wages if he did not begin paying his AWL loan debt. Defendants
              falsely represented that they operated under tribal law rather than federal law.
              Defendants threatened Plaintiff Barclay stating that there were two pending complaints
              in this office against him.



                                                   11
     Case 4:21-cv-00065 Document 1 Filed 05/27/21 Page 12 of 28 PageID# 12




       •     Plaintiff Estrada was told in several phone calls that her wages would be garnished if
             she did not pay the AWL debt. Defendants also called her at work and left messages
             with her mother and sister. Plaintiff Estrada was also told she would be breaking the
             law if she did not repay the debt.

       •     Plaintiff Croxford was told two civil complaints would be filed against her if she did
             not pay. Defendants also called various family members including her parents, aunt,
             and brother indicating there were two civil actions against her. She was advised that
             Defendants would “see her in court tomorrow” if she did not pay and her wages would
             be garnished.

       •     Plaintiff Staddon was threatened with service of process over the telephone and was
             told that there were two cases against her: one for electronic check fraud and one for
             committing fraud against a financial institution.

       50.      Further, within the one year prior to filing this lawsuit, all of the Defendants have

attempted to collect the illegal debts from Plaintiffs far in excess of what Plaintiffs would owe,

even if these loans were lawful. For example:

       •     Plaintiff Mao was told he owed over $2,500, despite borrowing less than that amount
             and having made payments on her AWL loan.

       •     Plaintiff Barclay was told he owed nearly $3,000, despite borrowing significantly less
             than that amount and having paid back most of what he borrowed on his AWL loan.

       •     Plaintiff Harvey was told she owed $2,842.10, despite the fact that she only borrowed
             $1,800 and paid back most, if not all, of what she borrowed.

       •     Plaintiff Estrada was sent an email threatening legal action and attorney’s fees if she
             didn’t pay $4,206, which was significantly more than the original AWL debt and did
             not account for the amounts she had paid back.

       •     Plaintiff Rolon was told by Defendants she owed $2,618.86, despite borrowing
             significantly less than that amount and having paid back nearly all of what she
             borrowed.

       •     Plaintiff Croxford was told by Defendants she owed $4,000 despite borrowing
             significantly less than that amount and having made numerous payments to AWL.

       •     Plaintiff Staddon originally borrowed $700, but was advised by Defendants that she
             owed over $5,000 despite the fact that she had paid back what she borrowed to AWL.




                                                 12
     Case 4:21-cv-00065 Document 1 Filed 05/27/21 Page 13 of 28 PageID# 13




        51.      Plaintiffs Barclay, Croxford, and Estrada each made payments to Defendants on the

illegal debts.

        52.      The representations made by Defendants in their communications with Plaintiffs

and all consumers with AWL loans were false and misleading representations.

        53.      Plaintiffs’ loans were void under the usury or licensing laws of their home states,

and it was unlawful for any person to collect any interest and, in some instances, principal, on the

void loans.

        54.      Additionally, because Plaintiffs’ loan were void, it was false and misleading for

Defendants to represent that Plaintiffs owed an outstanding balance on the loans.

                                       CAUSES OF ACTION

                                     COUNT ONE:
                          VIOLATION OF FDCPA, 15 U.S.C. § 1692e
                        (CLASS CLAIM AGAINST ALL DEFENDANTS)

        55.      Plaintiffs incorporate by reference each of the allegations set forth in the preceding

paragraphs.

        56.      Pursuant to Rule 23 of the Federal Rules of Civil Procedure, Plaintiffs bring this

action for themselves and on behalf of a class (the “FDCPA § 1692e Class”) initially defined as:

              All consumers: (1) located in any state other than Utah or Nevada; (2) who took
              out a loan with AWL; and (3) who were the subject of collection or attempted
              collection by any of the Defendants.

              Plaintiffs Mao, Barclay, Staddon, Harvey, Estrada, Rolon, and Croxford are
              members of this class.

        57.      Numerosity. Fed. R. Civ. P 23(a)(1). Upon information and belief, Plaintiffs

allege that the class members are so numerous that joinder of all is impractical. Class members are

spread across the United States. The class members’ names and addresses are identifiable through




                                                  13
     Case 4:21-cv-00065 Document 1 Filed 05/27/21 Page 14 of 28 PageID# 14




the Defendants’ internal business records, and the class members may be notified of the pendency

of this action by published or mailed notice.

       58.     Predominance of Common Questions of Law and Fact. Fed. R. Civ. P. 23(a)(2).

Common questions of law and fact exist as to all putative class members, and there are no factual

or legal issues that differ between the putative class members. These questions predominate over

the questions affecting only individual class members. The principal issues include: (1) whether

Defendants are debt collectors; (2) whether Defendants violated § 1692e of the FDCPA by

attempting to collect debts that were unlawful; and (3) the appropriate amount of statutory

damages.

       59.     Typicality. Fed. R. Civ. P. 23(a)(3). Plaintiffs’ claims are typical of the claims of

each putative class member. In addition, Plaintiffs are entitled to relief under the same causes of

action as the other members of the putative class. All claims are based on the same facts and legal

theories.

       60.     Adequacy of Representation. Fed. R. Civ. P. 23(a)(4). Plaintiffs are adequate

representatives of the putative class because their interests coincide with, and are not antagonistic

to, the interests of the members of the class that they seek to represent. Plaintiffs have retained

counsel competent and experienced in class-action litigation, and they intend to continue to

prosecute the action vigorously. Plaintiffs and their counsel will fairly and adequately protect the

putative class members’ interests. Neither Plaintiffs nor their counsel have any interests that might

cause them to not vigorously pursue this action.

       61.     Superiority. Fed. R. Civ. P. 23(b)(3). Questions of law and fact common to the

class members predominate over questions affecting only individual members, and a class action

is superior to other available methods for fair and efficient adjudication of the controversy. The



                                                 14
     Case 4:21-cv-00065 Document 1 Filed 05/27/21 Page 15 of 28 PageID# 15




damages sought by each member are such that individual prosecution would prove burdensome

and expensive. It would be virtually impossible for class members to effectively redress the wrongs

done to them in individual litigation. Even if the putative class members could afford individual

litigation, it would be an unnecessary burden on the Courts. Furthermore, individualized litigation

presents a potential for inconsistent or contradictory judgments and increases the delay and

expense to all parties and to the court system presented by the legal and factual issues raised by

Defendants’ conduct. By contrast, the class-action device will result in substantial benefits to the

litigants and the Court by allowing the Court to resolve numerous individual claims based upon a

single set of proof in a case.

        62.     Defendants violated § 1692e by using unfair and deceptive practices to collect on

the invalid or unenforceable debts, including by: indicating to Plaintiffs that they owed amounts

that they did not owe, and deceptively labeling the debts as though they were legal, valid, and

enforceable when they were not.

        63.     Plaintiffs and the putative class members suffered actual damages in the form of

payments made as a result of Defendants’ violations of § 1692e.

        64.     Based on Defendants’ violations of § 1692e, Plaintiffs seek, individually and on

behalf of the FDCPA § 1692e Class, actual damages, statutory damages, reasonable attorneys’

fees, and costs, under 15 U.S.C. § 1692k.

                                    COUNT TWO:
                          VIOLATION OF FDCPA, 15 U.S.C. § 1692f
                       (CLASS CLAIM AGAINST ALL DEFENDANTS)

        65.     Plaintiffs reallege and incorporate by reference each and every allegation set forth

in the preceding paragraphs.

        66.     Pursuant to Rule 23 of the Federal Rules of Civil Procedure, Plaintiffs bring this

action for themselves and on behalf of a class—the “FDCPA § 1692f Class”—initially defined as:
                                                 15
     Case 4:21-cv-00065 Document 1 Filed 05/27/21 Page 16 of 28 PageID# 16




             All consumers: (1) located in any state other than Utah or Nevada; (2) who took
             out a loan with AWL; and (3) who were the subject of collection or attempted
             collection by any of the Defendants.

             Plaintiffs Mao, Barclay, Staddon, Harvey, Estrada, Rolon, and Croxford are
             members of this class.

       67.      Numerosity. Fed. R. Civ. P 23(a)(1). Upon information and belief, Plaintiffs

allege that the class members are so numerous that joinder of all is impractical. Class members are

spread across the United States. The class members’ names and addresses are identifiable through

the Defendants’ internal business records, and the class members may be notified of the pendency

of this action by published or mailed notice.

       68.      Predominance of Common Questions of Law and Fact. Fed. R. Civ. P. 23(a)(2).

Common questions of law and fact exist as to all putative class members, and there are no factual

or legal issues that differ between the putative class members. These questions predominate over

the questions affecting only individual class members. The common questions include: (1) whether

Defendants are debt collectors; (2) whether Defendants violated § 1692f of the FDCPA by

attempting to collect debts that were not permitted by law; and (3) the appropriate amount of

damages.

       69.      Typicality. Fed. R. Civ. P. 23(a)(3). Plaintiffs’ claims are typical of the claims of

each putative class member. In addition, Plaintiffs are entitled to relief under the same causes of

action as the other putative class members. All claims are based on the same facts and legal

theories.

       70.      Adequacy of Representation. Fed. R. Civ. P. 23(a)(4). Plaintiffs are adequate

representatives of the putative class because their interests coincide with, and are not antagonistic

to, the interests of the class members that they seek to represent. Plaintiffs have retained counsel

competent and experienced in class-action litigation, and they intend to continue to prosecute the


                                                 16
     Case 4:21-cv-00065 Document 1 Filed 05/27/21 Page 17 of 28 PageID# 17




action vigorously. Plaintiffs and their counsel will fairly and adequately protect the interests of the

class members. Neither Plaintiffs nor their counsel have any interests that might cause them to not

vigorously pursue this action.

        71.     Superiority. Fed. R. Civ. P. 23(b)(3). Questions of law and fact common to the

class members predominate over questions affecting only individual members, and a class action

is superior to other available methods for fair and efficient adjudication of the controversy. The

damages sought by each member are such that individual prosecution would prove burdensome

and expensive. It would be virtually impossible for the class members to effectively redress the

wrongs done to them in individual cases. Even if the class members could afford individual

litigation, it would be an unnecessary burden on the Courts. Furthermore, individualized litigation

presents a potential for inconsistent or contradictory judgments and increases the delay and

expense to all parties and to the court system because of the legal and factual issues raised by

Defendants’ conduct. By contrast, the class-action device will result in substantial benefits to the

litigants and the Court by allowing the Court to resolve numerous individual claims based upon a

single set of proof in a case.

        72.     Defendants violated § 1692f by attempting to and collecting amounts from

Plaintiffs and class members that were not “permitted by law.” The illegal loans are, by definition,

not amounts that are due to be paid through a valid, legal agreement. Instead, the debts were void

or unenforceable under state law or federal law.

        73.     Defendants also violated this section by threatening to take legal action such as

“forceful garnishments,” “location orders,” and wage garnishments when there was not court case

pending and they had no intent to file a court case.




                                                  17
     Case 4:21-cv-00065 Document 1 Filed 05/27/21 Page 18 of 28 PageID# 18




        74.     Plaintiff and the putative class members suffered actual damages as a result of

Defendants’ violations of § 1692f.

        75.     Based on Defendants’ violations of § 1692f, Plaintiffs seek, individually and on

behalf of the FDCPA § 1692f Class, actual damages, statutory damages, reasonable attorneys’

fees, and costs, pursuant to 15 U.S.C. § 1692k.

                          COUNT THREE:
                VIOLATION OF FDCPA, 15 U.S.C. § 1692c
(INDIVIDUAL CLAIM AGAINST GLOBAL TRUST, PUSATERI AND PARAMOUNT)

        76.     Plaintiffs reallege and incorporate by reference each and every allegation set forth

in the preceding paragraphs.

        77.     Defendants violated § 1692c by contacting Plaintiff Croxford’s parents, aunt, and

brother indicating there were two civil actions against her.

        78.     Defendants violated § 1692c by contacting Plaintiff Estrada’s mother and sister

regarding their efforts to collect the debt.

        79.     Plaintiffs Croxford and Estrada suffered actual damages as a result of Defendants’

violations of § 1692c.

        80.     Based on Defendants’ violations of § 1692f, Plaintiffs Croxford and Estrada seek,

their actual damages, statutory damages, reasonable attorneys’ fees, and costs, pursuant to 15

U.S.C. § 1692k.


                                   COUNT FOUR:
                         VIOLATIONS OF RICO, 18 U.S.C. § 1962(c)
                       (CLASS CLAIM AGAINST ALL DEFENDANTS)

        81.     Plaintiffs incorporate by reference each of the allegations set forth in the preceding

paragraphs.

        82.     Pursuant to Rule 23 of the Federal Rules of Civil Procedure, Plaintiffs bring this


                                                  18
     Case 4:21-cv-00065 Document 1 Filed 05/27/21 Page 19 of 28 PageID# 19




action for themselves and on behalf of a class (the “RICO § 1962(c) Class”) initially defined as:

       All consumers: (1) located in any state other than Utah or Nevada; (2) who took out
       a loan with AWL; and (3) who were the subject of collection or attempted collection
       by any of the Defendants.

       Plaintiffs Mao, Barclay, Staddon, Harvey, Estrada, Rolon, and Croxford are
       members of this class.

       83.     Numerosity. Fed. R. Civ. P 23(a)(1). Upon information and belief, Plaintiffs

allege that the class members are so numerous that joinder of all is impractical. The class members

are geographically disbursed throughout the United States. The class members’ names and

addresses are identifiable through the Defendants’ internal business records, and the class members

may be notified of the pendency of this action by published or mailed notice

       84.     Predominance of Common Questions of Law and Fact. Fed. R. Civ. P. 23(a)(2).

Common questions of law and fact exist as to all putative class members, and there are no factual

or legal issues that differ between the putative class members. These questions predominate over

the questions affecting only individual class members. The principal issues include: (1) whether

Defendants are members of the enterprise that collects unlawful debts; (2) whether Defendants

participated in the management or affairs of the enterprise and, thus, are liable for the collection

of the illegal loans; (3) whether the loans were illegal under Virginia, Arizona, California, Florida,

Indiana, Iowa’s and other states’ usury statutes; (4) the appropriate amount of damages; (5) the

nature of Defendants’ violations; and (6) and the extent that Defendants’ violations were

intentional.

       85.     Typicality. Fed. R. Civ. P. 23(a)(3). Plaintiffs’ claims are typical of the claims of

each putative class member. In addition, Plaintiffs are entitled to relief under the same causes of

action as the other putative class members. All claims are based on the same facts and legal

theories.


                                                 19
     Case 4:21-cv-00065 Document 1 Filed 05/27/21 Page 20 of 28 PageID# 20




       86.     Adequacy of Representation. Fed. R. Civ. P. 23(a)(4). Plaintiffs are adequate

representatives of the putative class because their interests coincide with, and are not antagonistic

to, the interests of the members of the class that they seek to represent. Plaintiffs have retained

counsel competent and experienced in such litigation, and they intend to continue to prosecute the

action vigorously. Plaintiffs and their counsel will fairly and adequately protect the interests of the

class members. Neither Plaintiffs nor their counsel have any interest that might cause them to not

vigorously pursue this action.

       87.     Superiority. Fed. R. Civ. P. 23(b)(3). Questions of law and fact common to the

class members predominate over questions affecting only individual members, and a class action

is superior to other available methods for fair and efficient adjudication of the controversy. The

damages sought by each member are such that individual prosecution would prove burdensome

and expensive. It would be virtually impossible for class members to effectively redress the wrongs

done to them in individual cases. Even if the class members could afford individual litigation, it

would be an unnecessary burden on the Courts. Furthermore, individualized litigation presents a

potential for inconsistent or contradictory judgments and increases the delay and expense to all

parties and to the court system presented by the legal and factual issues raised by Defendants’

conduct. By contrast, the class-action device will result in substantial benefits to the litigants and

the Court by allowing the Court to resolve numerous individual claims based upon a single set of

proof in a case.

       88.     Defendants violated RICO by seeking to collect and, in fact, collecting interest on

debts that were unlawful under multiple states’ laws and that used triple-digit interest rates,

including Virginia, Arizona, California, Florida, Indiana, and Iowa.




                                                  20
     Case 4:21-cv-00065 Document 1 Filed 05/27/21 Page 21 of 28 PageID# 21




       89.     As alleged above, Defendants violated § 1962(c) of RICO through the “collection

of unlawful debt.” 18 U.S.C. § 1962(c).

       90.     RICO defines “unlawful debt” as a debt which was incurred in connection with “the

business of lending money or a thing of value at a rate usurious under state or federal law, where

the usurious rate is at least twice the enforceable rate.” 18 U.S.C. § 1961(6).

       91.     Defendants, during the pertinent times, were directly and materially involved in this

intentional misconduct and knew or should have known the subject loans were illegal under state

law, but they pursued the scheme anyway.

       92.     This conduct began after Defendant Global Trust purchased AWL debts in 2018,

continues to date, and will be repeated again and again in the future to the detriment of consumers.

       93.     Defendants’ conduct is a part of a broader practice of frequent and persistent

violations of RICO as to the illegal loans.

       94.     Plaintiffs and the class members were injured as a result of Defendants’ violations

of 18 U.S.C. § 1962(c).

       95.     Accordingly, Defendants are jointly and severally liable to Plaintiffs and the

putative class members for their actual damages, treble damages, costs, and attorneys’ fees

pursuant to 18 U.S.C. § 1964(c).

                                   COUNT FIVE:
                        VIOLATIONS OF RICO, 18 U.S.C. § 1962(d)
                      (CLASS CLAIM AGAINST ALL DEFENDANTS)

       96.     Plaintiffs incorporate by reference each of the allegations set forth in the preceding

paragraphs.

       97.     Pursuant to Rule 23 of the Federal Rules of Civil Procedure, Plaintiffs bring this

action for themselves and on behalf of a class (the “RICO § 1962(d) Class”) initially defined as:



                                                 21
     Case 4:21-cv-00065 Document 1 Filed 05/27/21 Page 22 of 28 PageID# 22




             All consumers: (1) located in any state other than Utah or Nevada; (2) who took
             out a loan with AWL; and (3) who were the subject of collection or attempted
             collection by any of the Defendants.

             Plaintiffs Mao, Barclay, Staddon, Harvey, Mao, Estrada, Rolon, and Croxford
             are members of this class.

       98.      Numerosity. Fed. R. Civ. P 23(a)(1). Upon information and belief, Plaintiffs

allege that the class members are so numerous that joinder of all is impractical. The class members

are geographically disbursed throughout the United States. The class members’ names and

addresses are identifiable through the Defendants’ internal business records, and the class members

may be notified of the pendency of this action by published or mailed notice.

       99.      Predominance of Common Questions of Law and Fact. Fed. R. Civ. P. 23(a)(2).

Common questions of law and fact exist as to all putative class members, and there are no factual

or legal issues that differ between the putative class members. These questions predominate over

the questions affecting only individual class members. The principal issues include: (1) whether

Defendants are members of the enterprise that collected unlawful debts; (2) whether Defendants

conspired with others (including but not limited to their co-Defendants or AWL) to violate RICO;

(3) whether the loans were illegal under Virginia, Arizona, California, Florida, Indiana, Iowa, and

other states’ usury statutes; (4) the appropriate amount of damages; (5) the nature of Defendants’

violations; and (6) the extent that Defendants’ violations were intentional.

       100.     Typicality. Fed. R. Civ. P. 23(a)(3). Plaintiffs’ claims are typical of the claims of

each putative class member. In addition, Plaintiffs are entitled to relief under the same causes of

action as the other putative class members. All claims are based on the same facts and legal

theories.

       101.     Adequacy of Representation. Fed. R. Civ. P. 23(a)(4). Plaintiffs are adequate

representatives of the putative class because their interests coincide with, and are not antagonistic


                                                 22
     Case 4:21-cv-00065 Document 1 Filed 05/27/21 Page 23 of 28 PageID# 23




to, the interests of the class members that they seek to represent. Plaintiffs have retained counsel

competent and experienced in class-action litigation, and they intend to continue to prosecute the

action vigorously. Plaintiffs and their counsel will fairly and adequately protect the putative class

members’ interests. Neither Plaintiffs nor their counsel have any interests that might cause them

to not vigorously pursue this action.

       102.    Superiority. Fed. R. Civ. P. 23(b)(3). Questions of law and fact common to the

class members predominate over questions affecting only individual members, and a class action

is superior to other available methods for fair and efficient adjudication of the controversy. The

damages sought by each member are such that individual prosecution would prove burdensome

and expensive. It would be virtually impossible for class members to effectively redress the wrongs

done to them in individual cases. Even if the class members could afford individual litigation, it

would be an unnecessary burden on the Courts. Furthermore, individualized litigation presents a

potential for inconsistent or contradictory judgments and increases the delay and expense to all

parties and to the court system presented by the legal and factual issues raised by Defendants’

conduct. By contrast, the class-action device will result in substantial benefits to the litigants and

the Court by allowing the Court to resolve numerous individual claims based upon a single set of

proof in a case.

       103.    Defendants violated § 1962(d) of RICO by agreeing to violate § 1962(c), as

evidenced by the agreements regarding the purchase and collection of the debt.

       104.    Accordingly, Defendants are jointly and severally liable to Plaintiffs and the

putative class members for actual damages, treble damages, costs, and attorneys’ fees pursuant to

18 U.S.C. § 1964(c).




                                                 23
      Case 4:21-cv-00065 Document 1 Filed 05/27/21 Page 24 of 28 PageID# 24




                                   COUNT SIX:
                               UNJUST ENRICHMENT
                      (CLASS CLAIM AGAISNT ALL DEFENDANTS)

       105.    Plaintiffs restate each of the allegations in the preceding paragraphs as if set forth

at length herein.

       106.    Pursuant to Rule 23 of the Federal Rules of Civil Procedure, Plaintiffs bring this

action for themselves and on behalf of a class—the “Unjust Enrichment Class”—initially defined

as:

           All consumers: (1) located in any state other than Utah or Nevada; (2) who took
           out a loan with AWL; and (3) who made any payments to the Defendants.

           Plaintiffs Barclay, Estrada, and Croxford are members of this class.

       107.    Numerosity. Fed. R. Civ. P 23(a)(1). Based on the revenue collected from

consumers, numerosity is easily satisfied. The putative class members are disbursed throughout

the country, making joinder impracticable. Additionally, the class members’ names and addresses

are identifiable through the Defendants’ internal business records, and the class members may be

notified of the pendency of this action by published or mailed notice.

       108.    Predominance of Common Questions of Law and Fact. Fed. R. Civ. P. 23(a)(2).

Common questions of law and fact exist as to all putative class members, and there are no factual

or legal issues that differ between the putative class members. These questions predominate over

the questions affecting only individual class members. The principal issues include: (1) whether

Plaintiffs and the class members conferred a benefit on Defendants; (2) whether Defendants knew

or should have known of the benefit; (3) whether Defendants retained an unjust benefit because

the loans on which they collected payments were illegal; and (4) what is the proper recovery for

Plaintiffs and the class members against each of Defendants.




                                                24
     Case 4:21-cv-00065 Document 1 Filed 05/27/21 Page 25 of 28 PageID# 25




       109.    Typicality. Fed. R. Civ. P. 23(a)(3). Plaintiffs’ claims are typical of the claims of

each putative class member. In addition, Plaintiffs are entitled to relief under the same causes of

action as the other putative class members. All claims are based on the same facts and legal

theories.

       110.    Adequacy of Representation. Fed. R. Civ. P. 23(a)(4). Plaintiffs are adequate

representatives of the putative class because their interests coincide with, and are not antagonistic

to, the interests of the class members that they seek to represent. Plaintiffs have retained counsel

competent and experienced in class-action litigation, and they intend to continue to prosecute the

action vigorously. Plaintiffs and their counsel will fairly and adequately protect the class members’

interests. Neither Plaintiffs nor their counsel have any interests that might cause them to not

vigorously pursue this action.

       111.    Superiority. Fed. R. Civ. P. 23(b)(3). Questions of law and fact common to the

class members predominate over questions affecting only individual members, and a class action

is superior to other available methods for fair and efficient adjudication of the controversy. The

damages sought by each member are such that individual prosecution would prove burdensome

and expensive. It would be virtually impossible for class members effectively redress the wrongs

done to them in individual cases. Even if the class members could afford individual litigation, it

would be an unnecessary burden on the Courts. Furthermore, individualized litigation presents a

potential for inconsistent or contradictory judgments and increases the delay and expense to all

parties and to the court system because of the legal and factual issues raised by Defendants’

conduct. By contrast, the class-action device will result in substantial benefits to the litigants and

the Court by allowing the Court to resolve numerous individual claims based upon a single set of

proof in a case.



                                                 25
     Case 4:21-cv-00065 Document 1 Filed 05/27/21 Page 26 of 28 PageID# 26




       112.    All of the loans included in the class definition are void and unenforceable where

they were made in violation of state usury and/or licensing laws.

       113.    Plaintiffs conferred a benefit on Defendants when they repaid the loans that were

illegal because they had no obligation to do so and, therefore, Defendants were owed nothing;

Defendants knew or should have known of the benefit; and Defendants have been unjustly

enriched through their receipt of any amounts in connection with the unlawful loans such that it

would be inequitable for Defendants to retain the money they received.

       114.    Accordingly, on behalf of themselves and all other consumers similarly situated,

Plaintiffs seek to recover from Defendants, jointly and severally, all amounts repaid on the loan.

                                   COUNT SEVEN:
                                      FRAUD
                    (INDIVIDUAL CLAIMS AGAINST ALL DEFENDANTS)

       115.    Plaintiffs restate each of the allegations in the preceding paragraphs as if set forth

at length herein.

       116.    All of the Plaintiffs’ loans are void or unenforceable where they were made in

violation of state usury or licensing laws.

       117.    Despite knowing this information, Defendants worked in concert to falsely indicate

to the Plaintiffs that each of them were liable for the debts.

       118.    Defendants also misrepresented to Plaintiffs Barclay, Harvey, Staddon, Estrada,

Rolon, and Croxford that legal action or wage garnishment were pending if they did not make

payments, even though Defendants had not, and did not intend, to take such action.

       119.    Each Plaintiff relied on these false statements- Plaintiffs Barclay, Croxford and

Estrada made payments- while each Plaintiff suffered emotional distress damages such as stress,

anxiety and embarrassment.



                                                  26
     Case 4:21-cv-00065 Document 1 Filed 05/27/21 Page 27 of 28 PageID# 27




       120.    Accordingly, Plaintiffs seek to recover from Defendants, jointly and severally,

actual damages, punitive damages, attorney’s fees, and costs.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs request that the Court enter judgment on behalf of themselves

and the classes they seek to represent against Defendants for:

       A.      Certification for this matter to proceed as a class action;

       B.      Actual, punitive, and statutory damages as pleaded herein;

       C.      Injunctive relief as pleaded herein;

       D.      Attorneys’ fees, litigation expenses, and costs of suit; and

       E.      Such other or further relief as the Court deems proper.

TRIAL BY JURY IS DEMANDED

                                              Respectfully submitted,
                                              PLAINTIFFS,

                                              By:     /s/ Kristi C. Kelly
                                              Kristi C. Kelly, VSB #72791
                                              Andrew J. Guzzo, VSB #82170
                                              Casey S. Nash, VSB #84261
                                              KELLY GUZZO, PLC
                                              3925 Chain Bridge Road, Suite 202
                                              Fairfax, VA 22030
                                              Telephone: (703) 424-7572
                                              Facsimile: (703) 591-0167
                                              Email: kkelly@kellyguzzo.com
                                              Email: aguzzo@kellyguzzo.com
                                              Email: casey@kellyguzzo.com

                                              Leonard A. Bennett, VSB #37523
                                              Craig C. Marchiando, VSB #89736
                                              CONSUMER LITIGATION ASSOCIATES, P.C.
                                              763 J. Clyde Morris Blvd., Ste. 1-A
                                              Newport News, VA 23601
                                              Telephone: (757) 930-3660
                                              Facsimile: (757) 930-3662
                                              Email: lenbennett@clalegal.com
                                              Email: craig@clalegal.com

                                                 27
Case 4:21-cv-00065 Document 1 Filed 05/27/21 Page 28 of 28 PageID# 28




                               Irv Ackelsberg, (Pro Hac Vice Pending)
                               John J. Grogan, (Pro Hac Vice Pending)
                               David A. Nagdeman, (Pro Hac Vice Pending)
                               LANGER, GROGAN & DIVER, PC
                               1717 Arch Street, Suite 4020
                               Philadelphia, PA 19103
                               Telephone: (215) 320-5660
                               Facsimile: (215) 320-5703
                               Email: iackelsberg@langergrogan.com

                               Jason E. Causey, (Pro Hac Vice Pending)
                               BORDAS & BORDAS, PLLC
                               1358 National Road
                               Wheeling, WV 26003
                               Telephone: (304) 242-8410
                               Facsimile: (304) 284-4142
                               Email: jcausey@bordaslaw.com
                               Counsel for Plaintiffs




                                 28
